Title: To John Adams from Joseph Mathias Gérard de Rayneval, 24 August 1799
From: Rayneval, Joseph Mathias Gérard de
To: Adams, John


				
					Monsieur;
					Paris ce 6. fructidor an 7, 24 août 1799.
				
				Puis-je me flatter que vous n’avez pas entiérement perdu le souvenir des raports qui ont existé entre nous? c’est dans cet espoir que je prends la liberté de vous interrompre un instant dans les travaux importants dont vous êtes chargé. L’objet de ma lettre est de vous prier de protéger une reclamation que j’ai déja faite auprès du Congrès, et dont Mr. V. Dupont veut bien poursuivre la décision. Pour ne pas vous ennuyer du détail de cette affaire, je m’en raporte entiérement à cequil Vous exposera soit de vive voix ou par écrit. Je suis convaincu d’avance, Monsieur, que Vous reconnoitrez la justice de ma demande, et que vous ne dédaignerez pas de Lappuyer. Ce sera une faveur pour laquelle je conserverai toute ma vie la reconnoissance la plus vive, et que rien ne pourra égaler que la  considération avec laquelle j’ai lhonneur d’être, / Monsieur, / Votre très-humble et très-obèissant Serviteur
				
					Gerard Rayneval
				
				
			